 8:17-cv-00350-LSC-CRZ Doc # 201 Filed: 05/26/20 Page 1 of 1 - Page ID # 3379



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV
GHOSAL, NICOL DAVID, and CAMILLE
SERME,                                                       8:17CV350

                     Plaintiffs,
                                                               ORDER
       vs.

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, AUTHENTIC
BRANDS GROUP, LLC, PRINCE
SQUASH, LLC, ABG-PRINCE, LLC,
and ABG-PRINCE OPCO, LLC,

                     Defendants.


      A pretrial conference is scheduled for June 2, 2020 and the jury trial is
scheduled for June 16, 2020. Defendant Authentic Brands Group, LLC’s motion
for summary judgment is pending (Filing No. 196).


      Accordingly,


        IT IS ORDERED that on the court’s own motion, the pretrial conference and
jury trial are continued pending further order of the court. Within ten (10) days after
the summary judgment ruling, the parties shall contact the undersigned magistrate
judge’s chambers to re-schedule the pretrial conference and trial.


      Dated this 26th day of May, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
